Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim 1 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a stator to be provided in an electric rotating machine, the stator comprising: 
a stator core having a cylindrical shape and a plurality of slots;
a first phase winding including a plurality of segment conductors inserted into the slots, and having a power point and a neutral point each protruding from an end face of the stator core;
a second phase winding including a plurality of segment conductors inserted into the slots, and having a power point and a neutral point each protruding from the end face of the stator core;
a third phase winding including a plurality of segment conductors inserted into the slots, and having a power point and a neutral point each protruding from the end face of the stator core; and 
a busbar unit that includes a first power busbar coupled to the power point of the first phase winding, a second power busbar coupled to the power point of the second phase winding, a third power busbar coupled to the power point of the third phase winding, and a neutral busbar coupled to the neutral points of the first phase winding, the second phase winding, and the third phase winding, 
wherein, in circumferential directions of the stator core, the neutral point of the third phase winding is disposed between the power point of the first phase winding and the power point of the second phase winding, and the power point of the third phase winding is disposed between the neutral point of the first phase winding and the neutral point of the second phase winding.
The key aspects are the first, second and third windings each comprise segment conductors that are inserted into the slots of the stator and each winding has one power end and one neutral end, that there is a first, second, third and neutral bus bar  and the details regarding positioning of the power end and the neutral end, wherein, in circumferential directions of the stator core, the neutral point of the third phase winding is disposed between the power point of the first phase winding and the power point of the second phase winding, and the power point of the third phase winding is disposed between the neutral point of the first phase winding and the neutral point of the second phase winding.  The relationships of what is between what is important, because this pattern cannot be obtained if all the windings progress the same direction around the stator from power to neutral point.
The invention is supportively illustrated with respect to the applicant’s figure 21.
Adachi (U. S. Patent. S. Patent 10,396,607) teaches a stator comprising teeth where the winding is wound around each tooth and respective ends of each tooth winding are connected the power end to one of the first, second and third phase bus bar and the neutral end to the neutral bus bars, where a phase comprises multiple coils and where the connections to the phase busbars are interlaced with the connections for the neutral bus bar.  Kwon (U. S. Patent. S. Patent Publication 2012/0037436) is similar to Adachi where the connections for phase power and neutral interlace.  Claim 1 is considered non-obvious not so much for what is between what but the combination as a whole for the slotted type stator. 
Claims 2-8 and 10 -14 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 9 is allowable for a stator to be provided in an electric rotating machine, the stator comprising: 
a stator core having a cylindrical shape and a plurality of slots; 
a first phase winding including a plurality of segment conductors inserted into the slots, and having a power point and a neutral point each protruding from an end face of the stator core; 
a second phase winding including a plurality of segment conductors inserted into the slots, and having a power point and a neutral point each protruding from the end face of the stator core; 
a third phase winding including a plurality of segment conductors inserted into the slots, and having a power point and a neutral point each protruding from the end face of the stator core; and 
a busbar unit that includes a first power busbar coupled to the power point of the first phase winding, a second power busbar coupled to the power point of the second phase winding, a third power busbar coupled to the power point of the third phase winding, and a neutral busbar coupled to the neutral points of the first phase winding, the second phase winding, and the third phase winding, 
wherein the first phase winding and the second phase winding are each wound on the stator core, while progressing in one of circumferential directions of the stator core, from the power point toward the neutral point, and the third phase winding is wound on the stator core, while progressing in the other of the circumferential directions of the stator core, from the power point toward the neutral point.
Claim 9 is allowable for all the limitations in combination, but especially the italicized limitation.  This is the winding pattern that will create the stator structure of claim 1.  By winding the third phase winding in the opposite direction around the stator, the end of the third winding is offset in a direction opposite  In review of the applicant’s figure 21 vs. figure 23, without the reversal in the direction of the winding of the w phase winding, one gets the result of figure 23, rather than the result of figure 21, where the winding pattern in claim 9 produces the pattern of figure 1 that is claimed in claim 1.  Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 10-14 incorporate the allowable subject matter of claims 1-4 in an electrical rotating machine and are considered to incorporated the recited subject matter.  An electrical machine according this structure is considered non-obvious for the reasons cited for claims 1-4 and for the citation of further distinguishing subject matter.
Claims 15-19 incorporate the subject matter of claims 10-14 in an electrical powered vehicle and are considered to incorporated the recited subject matter.  An electrical machine according this structure is considered non-obvious for the reasons cited for claims 1-4 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 20, 2022